                                       UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF TEXAS
                   UNITED STATES OF AMERICA
                                Vs.                                                          CRIMINAL COMPLAINT
                       Jonathan Darus Collier
                   Vincent Bernard Bridgeforth Jr.
                                                                                             Case Number: C-20-1312M



       I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about                  June 27, 2020      in       Brooks        County, in the
                                                                       (Date)
Southern District of Texas, defendant,                     Jonathan Darus Collier
                                                           Vincent Bernard Bridgeforth Jr.



each aiding, abetting and assisting one another, did knowingly or in a reckless disregard of the fact that an alien had
come to, entered, or remained in the United States in violation of law, transport, or move or attempt to transport or
move such alien within the United States by means of transportation or otherwise, in furtherance of such violation of
law

in violation of Title        --------
                                8     United States Code, Section(s)                                      1324
I further state that I am a(n)                    Border Patrol Agent            and that this complaint is based on the
                                                           Official Title
following facts:

                    See Attached Affidavit of U.S. Border Patrol Agent           Adam S. Nichols


Continued on the attached sheet and made a part of this complaint:




Submitted by reliable electronic means, sworn to, signature
attested telephonically per Fed.R.Crim.P.4.1, and probable cause                                  Printed Name of Complainant
found on the:

                             June 28, 2020                                         at              Corpus Christi, Texas
                                    Date                                                                  City and State




           Julie K. Hampton U.S. Magistrate Judge
                      Name and Title of Judicial Officer                                         Signature of Judicial Officer
                                          AFFIDAVIT
The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

FACTS/DETAILS:
On June 27, 2020, at approximately 4:00 p.m., a Border Patrol Agent reported to the primary
agent at the checkpoint that he observed a vehicle near FM 755 that had stopped and appeared to
put something in the trunk of the vehicle. The agent informed the primary agent that the vehicle
he observed was the black Mazda 3 behind him waiting for inspection.

At approximately 4:10 p.m., a black Mazda 3 sedan approached the primary inspection lane of
the United States Border Patrol Immigration Checkpoint near Falfurrias, Texas. The primary
agent greeted the driver, later identified as Jonathan Darus COLLIER. The primary agent asked
COLLIER where he was going and COLLIER replied, “Houston.” The primary agent inquired
about where he was coming from and COLLIER replied, “South Padre Island.” This response
raised the agent’s suspicion due to Highway 281 being an uncommon route to take from South
Padre Island to Houston. The primary agent asked COLLIER for consent to look into the trunk
of the vehicle and COLLIER consented. The primary agent opened the trunk and observed an
individual attempting to conceal himself in the trunk. The primary agent requested assistance
from other agents at the checkpoint. COLLIER was removed from the vehicle and placed under
arrest. The front seat passenger, later identified as Vincent Bernard BRIDGEFORTH Jr., was
removed from the vehicle and placed under arrest. COLLIER and BIRDGEFORTH were
escorted into the checkpoint.

The individual in the trunk of the vehicle was removed and questioned. The individual, later
identified as Nicacio OLVERA-Mejia, admitted to being a national of Mexico illegally present in
the United States. OLVERA was placed under arrest and escorted into the checkpoint.

During inventory of the vehicle three handguns were discovered in the vehicle. One handgun, a
9mm Taurus THC9, was discovered on the passenger floorboard with a full magazine and one
round in the chamber. Two handguns were discovered in the center console, a .22 Phoenix Arms
HP22 and .380 Ruger LCP. The HP22 had a full magazine and the Ruger LCP had one round in
the chamber and a full magazine.

During the inventory of the vehicle narcotics were discovered in the glove compartment. The
narcotics were weighed and tested. The narcotics were discovered to be three grams of
Marijuana and one gram of Cocaine.

MIRANDA RIGHTS WARNING:
All subjects were read their rights in their preferred language and signed accordingly that they
understood their rights. COLLIER and OLVERA were will to make statements without an
attorney present. BRIDGEFORTH declined to make a statement without an attorney present.
                                                                                        Page 1 of 2
